OPINION
By HORNBECK, J.:
This is an appeal on'questions of law from a judgment of the Common Pleas Court, Madison County, dismissing the petition of the relator-appellant. The action was in habeas corpus.
Pour grounds are set up in the assignment of errors, determination of all of which requires consideration of the evidence which was before the trial court and upon which the judgment was predicated. There is no bill of exceptions, stipulation of the parties, nor separate findings of law and fact. Indeed, the original papers, including the indictment, in the criminal action wherein the relator was tried, convicted and sentenced for murder in the first degree, and in which the trial judge recommendd mercy, are not in the files. Thus, unfortunately, we have no subject matter upon which we could base any determination of the interesting questions sought to be presented by the errors assigned.
The judgment will, therefore, be affirmed.
WISEMAN, PJ, and MILLER, J, concur.